DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-22, drawn to a pipelay vessel and method of laying a pipe-in-pipe pipeline from a pipe-laying vessel.
Group II, claim(s) 23-34, drawn to a pipe-in-pipe assembly workstation.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because the groups do not share the same or corresponding technical feature. In view of US20150159775A1, the subject-matters of independent claims 1 and 23 are not linked by a single general inventive concept, based on same or corresponding special technical features. The subject-matter of claim 1 is directed to a pipelay vessel, comprising two pipe string manufacturing lines and a firing line, wherein the pipe string manufacturing lines are designed for simultaneously handling two different pipe outer diameters for use as an inner pipe and an outer pipe respectively and wherein the vessel further comprises a pipe-in-pipe assembly workstation for assembling the inner pipe and the outer pipe in a pipe-in-pipe configuration. Document D1 discloses a pipelay vessel (see figures 6 and 7, paragraphs [0044], [0045] and [0081]).

These features provide the technical effect of providing a vessel able to manufacture a pipe-in-pipe assembly on-board and solves the objective technical problem of increasing the manufacturing time efficiency.
The subject-matter of claim 23 is directed to pipe-in-pipe assembly workstation for assembling inner and outer pipe strings in a pipe-in-pipe configuration, comprising multiple pipe line-up conveyor modules positioned for supporting an inner pipe string and an outer pipe string such that their centrelines form one continuous line, and a pipe push-pull system arranged to move the outer pipe string with respect to the inner pipe string. US ‘775 discloses a pipe-in-pipe assembly workstation having a pipe push-pull system arranged to move the outer pipe string with respect to the inner pipe string, (see figures 1 and 11, in figure 11, especially item 50 and description). The special technical features of claim 23 in view of US ‘775 are: multiple pipe line-up conveyor modules positioned for supporting an inner pipe string and an outer pipe string such that their centrelines form one continuous line. These features provide the technical effect as a tool arrangement to guide and align an inner pipe string and an outer pipe string such that their centrelines form one continuous line and solves the objective technical problem how to manipulate and position the inner and outer pipe strings for assembling in the pipe-in-pipe configuration. Hence, the claims comprise neither the same, nor corresponding special technical features, so the technical relationship between the subject matter of the claims is lacking and the claims are not so linked as to form a single general inventive concept.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678